Case 0:20-cv-60416-AMC Document 114 Entered on FLSD Docket 09/03/2021 Page 1 of 18




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                             CASE NO. 20-60416-CIV- CANNON/HUNT

   TOCMAIL INC., a Florida corporation,

                Plaintiff,
   v.

   MICROSOFT CORPORATION, a
   Washington corporation,

                Defendant.
   _____________________________________/




         PLAINTIFF TOCMAIL INC.’S REPLY IN SUPPORT OF PLAINTIFF’S
    MOTION FOR SUMMARY JUDGMENT AS TO LIABILITY AGAINST DEFENDANT




                                             1
Case 0:20-cv-60416-AMC Document 114 Entered on FLSD Docket 09/03/2021 Page 2 of 18




          Plaintiff, TOCMAIL INC (“TocMail”), by and through undersigned counsel, hereby

   respectfully submits its Reply in Support of Its Motion for Summary Judgment as to Liability (ECF

   No. 96) against Defendant, MICROSOFT CORPORATION (“Microsoft”), and states:

                                       I.      INTRODUCTION

          TocMail’s MSJ relies on Microsoft’s own documents. Thus, the facts pertaining to the

   central-most issues of this case are undisputed in Microsoft’s Response (“Resp.”) (ECF 111). For

   example, an internal Microsoft September 2020 email discloses “IP-based evasion” as one of the

   “gaps on the Sonar side.” TocMail SMF (ECF 97), ¶ 40. Microsoft responded that it is undisputed.

   MS Resp. SMF (ECF 112), ¶ 40. Hence, the central-most issue of this case is undisputed – IP

   evasion continued to be a security gap in Safe Links’ Sonar after Microsoft implemented IP

   Anonymization (in November 2018) and after TocMail entered the market (in December 2019).

          Microsoft labeled this undisputed fact as “immaterial.” Id. But, of course, bypassing Safe

   Links with IP evasion is not only material, it is the central issue in this case. Microsoft does this

   throughout, rubber-stamping 54 out 60 fact paragraphs as “immaterial” and then arguing the

   supposed immateriality rather than providing documentary evidence to dispute the actual fact.

          Microsoft’s Response is not only devoid of documentary evidence, but it is based on self-

   serving narratives that are flatly contradicted by its own record. For example, despite

   acknowledging that IP evasion was a gap in Sonar in September 2020, Microsoft spins the narrative

   that, since late-2018, Sonar has been preventing “95% of attacks through IP Cloaking.”

   Remarkably, the entire basis for this incredible claim is a self-serving statement made by Microsoft

   employee Abhijeet Hatekar (“Hatekar”) during discovery in this case. MS Addt’l. Facts (ECF 112),

   ¶ 24. Hatekar asserted that IP anonymization raised effectiveness against IP evasion from “no

   solution” in mid-2018 to over 90% effectiveness in late-2018. TocMail Reply Facts, ¶ 24. Yet,




                                                    2
Case 0:20-cv-60416-AMC Document 114 Entered on FLSD Docket 09/03/2021 Page 3 of 18




   Hatekar’s self-serving statement regarding IP Anonymization is flatly contradicted by Microsoft’s

   own internal documents. Id. For example, the Sonar team measured the effectiveness of IP

   Anonymization in regards to general IP evasion, finding that it blocked less than one unique URL

   per one million URLs that Safe Links encountered. Id. Regarding redirects that use IP evasion, the

   Sonar team explicitly stated that IP Anonymization provided zero protection. Id. Moreover, an

   internal May 2020 presentation explicitly identified redirects that use “network level evasion (Ex:

   Evading Microsoft ips …)” as one of the “prominent gaps” in “IP Anonymization.” TocMail SMF

   (ECF 97), ¶ 37. Yet, these are the very links that Safe Links is promoted as protecting against.

          As for materiality, Microsoft acknowledges that “consumers have asked about Microsoft’s

   evasion approaches,” yet spins the narrative that TocMail does not have any “consumer-oriented”

   evidence showing that evasion is “of importance to the consumer.” Microsoft Resp. SMF, ¶ 57;

   Resp., p. 21. Once again, Microsoft offers self-serving narrative that is flatly contradicted by its

   own record. Nevertheless, the Eleventh Circuit does not require consumer evidence when the

   misrepresentation is regarding “safety,” as the Eleventh Circuit considers safety to be a “self-

   evident” inherent quality important to purchase decisions.

          Finally, for injury, Microsoft acknowledges on one hand that “TocMail has had over

   33,000 visitors to its website,” yet argues on the other hand that it is not likely a single customer

   would have withheld trade from TocMail because it “is highly unlikely” any “consumer[s] would

   be aware of TocMail’s existence.” Resp., pp. 24-25, 27. Once again, Microsoft’s argument fails

   by its own admission. Microsoft also relies throughout is Response on the Natural Answers case,

   but that case applied the old prudential standing test that was abrogated by the Supreme Court in

   Lexmark and is no longer good law.




                                                    3
Case 0:20-cv-60416-AMC Document 114 Entered on FLSD Docket 09/03/2021 Page 4 of 18




          Microsoft’s defenses are all based on self-serving narrative from employee deposition

   testimony and interrogatory responses during this case rather than actual documentary evidence,

   despite hundreds of thousands of pages of documents produced in discovery. Moreover,

   Microsoft’s narratives are flatly contradicted by Microsoft’s own documents. When a party’s self-

   serving statements are “blatantly contradicted by the record … a court should not adopt that version

   of the facts for purposes of ruling on a motion for summary judgment.” See Scott v. Harris, 550

   U.S. 372, 380 (2007). Looking beyond Microsoft’s red herrings and attempted confusion, the

   undisputed facts demonstrate that summary judgment should be granted in favor of TocMail.

                                         II.     ARGUMENT

   A.     Microsoft’s Ads Are Literally False.

          1.      Microsoft’s Self-Serving Narrative of IP Anonymization’s 95% Effectiveness
                  Is Flatly Contradicted By Its Own Record.

          During deposition, Microsoft employee Hatekar invented a statistic, independent of any

   evidence, that Sonar’s IP Anonymization is 95% effective against IP evasion. MS Addt’l. Facts

   (ECF 112), ¶ 24. In its Response SMF, Microsoft did not submit even a shred of evidence to

   support this remarkable claim; nor can it, because the record documents the mirror opposite.

          As discussed previously (ECF 109 and 110), an internal IP anonymization “Effectiveness”

   report from April 2019 showed that IP Anonymization caught less than one unique bad URL out

   of every one million URLs that Safe Links encountered (64 bad URLs out of 89,479,001 URLs).

   TocMail Reply Facts, ¶ 24. Thus, IP Anonymization has had a negligible impact on general IP

   evasion, which is why “IP-based evasion” was still “one of the gaps on the Sonar side” in

   September 2020, and why Microsoft wrote in December 2020 that “preventing IP evasion” is

   something Microsoft must be “investing in very heavily” in 2021. TocMail SMF (ECF 97), ¶¶ 40,

   42.



                                                    4
Case 0:20-cv-60416-AMC Document 114 Entered on FLSD Docket 09/03/2021 Page 5 of 18




          In fact, IP Anonymization’s utter lack of defense is highlighted in a February 2019 email

   disclosing Sonar failing to detect a phishing campaign 200,000 times because the link was using

   IP evasion. ECF 97, ¶ 32. Hatekar himself wrote that this a “gap” and that “we are currently

   missing 100% on them.” Id.

          Importantly, in April 2019, the Sonar team explicitly stated that IP Anonymization was not

   used for any webpages that redirect Sonar to a good site (such as google.com): “the redirected

   (already resolved) URLs are not going through Proxify.” TocMail Reply Facts, ¶ 24. This

   continued after TocMail entered the market, as documented in an internal May 2020 presentation

   that explicitly identifies redirects that use “network level evasion (Ex: Evading Microsoft ips

   …)” as one of the “prominent gaps” in “IP Anonymization.” ECF No. 97-53 at 44029 (emphasis

   added). Hence, it is indisputable that IP anonymization provided zero protection against IP

   evasion redirects at the time that TocMail entered the market. Thus, TocMail should have been

   the first company to promote a solution. Even if Microsoft somehow solves the problem in the

   future, that goes to the issue of damages, not liability.

          Moreover, Microsoft’s narrative that it uses “hundreds of IP addresses belonging to third-

   parties, so hackers will not see Microsoft IP addresses” is patently untrue (Resp., p. 6), as further

   documented by a professor from the University of New Orleans in the first half of 2020. TocMail

   Resp. Facts, ¶ 24. Specifically, the professor sent a cloaked link to a Safe Links’ enabled Outlook

   account, causing the site to be visited by “277 different IPs.” Id. The professor personally observed

   that “all these IP addresses belong to Microsoft’s IP space” – i.e., not one was an anonymous

   IP address contrary to what Microsoft has argued throughout its current Response and other filings

   as well. Id. (emphasis added). He informed Microsoft: “just IP-based evasion is sufficient to evade

   100% of all Microsoft’s crawler visits.” Id. He sent his observations to Microsoft in the first half




                                                      5
Case 0:20-cv-60416-AMC Document 114 Entered on FLSD Docket 09/03/2021 Page 6 of 18




   of 2020, after TocMail was on the market, and nearly two years after supposed IP anonymization

   allegedly solved IP evasion according to Hatekar. Id.

          2.      Microsoft’s Self-Serving Narrative Of Multiple Layers Of Protection Is Flatly
                  Contradicted By Its Own Record And Is A Red Herring.

          To be clear, Amar Patel has repeatedly testified that Safe Links has only two components:

   “So Safe Links was originally created as a reputation service ... and it became a combination of

   reputation and sandbox detonation.” TocMail Reply Facts, ¶ 17. Because attackers use IP evasion

   to easily bypass these two components, Microsoft asserts: “In December 2019, Safe Links had

   many features, redundancies, and layers of protection to combat IP network evasion.” MS Resp.

   Addt’l. Facts, ¶ 17. Yet, this is just another example of self-serving narrative devoid of any

   documentary evidence (i.e. Microsoft presents no documents showing Safe Links as consisting of

   anything more than reputation and detonation). 1

          Moreover, the narrative contradicts Microsoft’s own record, including Microsoft’s own

   ads. For example, Deceptive Message #1 states that attackers “ensure [cloaked] links pass through

   the first round of security filters” (i.e. cloaked links bypass all email security layers during

   delivery). ECF No. 97-66, p. 8. The ad then states: “with Safe Links, we’re able to protect users

   right at the point of click by checking the link for reputation and triggering detonation.” Id.

   (emphasis added).     Thus, Microsoft’s own ad at issue here explicitly promotes these two

   components as responsible for protecting against cloaked links, not other layers.




   1
    For example, Microsoft names “heuristic clustering” as a so-called separate, redundant layer of
   protection. MS Addt’l. Facts, ¶ 17. Yet, Patel testified that this is an aspect of the detonation
   component: “you know, today Sonar actually does clustering analysis.” TocMail Reply Facts, ¶
   17. He testified to this in the context of reiterating that Safe Links has only two components: “Safe
   Links as we defined earlier is a reputation service plus the time-of-click detonation service.” Id.


                                                      6
Case 0:20-cv-60416-AMC Document 114 Entered on FLSD Docket 09/03/2021 Page 7 of 18




          Nevertheless, it does not matter whether Safe Links or even ATP has 1,000 layers or

   more. At the end of the day, Microsoft’s documents undisputedly establish that IP evasion is

   bypassing all layers and harming customers, rendering the entire “layers” narrative nothing more

   than a smokescreen. For example, an internal January 2021 email was requesting “New/Additional

   FY21 Budget ask for IP Evasion prevention” because customer escalations are increasing, not

   decreasing. ECF No. 97-60 at 111781. Additionally, in May 2020, Microsoft explicitly wrote that

   redirects that use network evasion are causing “numerous” instances of phishing pages to not be

   detected by “Sonar,” and, importantly, that these redirects cause Microsoft to “miss to protect the

   customers from the actual phishing page.” 2 ECF No. 97-53 at 44029. Indeed, the lack of protection

   afforded by the entire email security service is shown in Microsoft’s December 2020

   acknowledgement that “preventing IP evasion is a large bucket of work that we are investing in

   very heavily over the next 6 months.” TocMail SMF, ¶ 42 (ECF 97). Thus, Safe Links’ layers,

   whether two or 1000, are not working as promoted.

          3.      Microsoft’s Ads Undisputedly Promote Protection against Evasion.

          Microsoft additionally argues that even if Safe Links is ineffective at stopping redirects

   that use IP evasion, it cannot be held liable because the ads do not use any of the following phrases:

   “solution to IP Cloaking,” “IP Cloaking,” “IP Evasion,” or “network evasion.” Resp., p. 7.

   However, deceptive message #1 and #2 both refer to redirects that change destination when clicked




   2
     Remarkably, Microsoft asserts that this May 2020 document is “immaterial” because the
   document proposes that Microsoft use an on-premise solution (“SmartScreen”) to address this
   “prominent gap” in “IP Anonymization” causing “numerous” failures in “Sonar.” MS Resp. SMF,
   ¶ 37. Yet the fact that Microsoft could not develop any cloud-based technology to fix Safe Links
   makes this document even more material, not less.



                                                     7
Case 0:20-cv-60416-AMC Document 114 Entered on FLSD Docket 09/03/2021 Page 8 of 18




   after delivery. That is cloaking, as the target audience is well aware. 3 Microsoft acknowledges

   that the target audience of its ads are “IT Pros (Primary) and Developers (Secondary) in

   Organizations.” Microsoft MSJ, p.18 (ECF 98). These professionals “ask[] about Microsoft’s

   evasion approaches.” Microsoft’s Resp. SMF, ¶ 57. 4

          4.      Microsoft’s Self-Serving Narrative that It Does Not Promote 100% Protection
                  Is Flatly Contradicted By Its Own Record And Is A Red Herring.

          Microsoft repeatedly asserts that Microsoft does not promise 100% protection. MS Resp.

   SMF, ¶¶ 26, 27, 32, 37, 40, 49, 51; Resp., pp. 2, 3, 9, 10, 11, 14, 16, 17, 19. However, this self-

   serving narrative is contradicted by the subject ads themselves. Deceptive Message #2 promises

   to protect users from “seemingly safe links that are redirected to unsafe sites by a forwarding

   service after the message has been received” “every time they clink the link.” Resp., p. 17

   (emphasis added). “Every time” is 100%.

          Additionally, Deceptive Message #3 promises to “ensure” all hyperlinks are “harmless.”

   Id. at p. 19. According to the Merriam Webster dictionary, to “ensure” something is to “guarantee”

   it and “to make sure, certain” that it shall occur.” ECF No. 110-11, p. 2. That again is a promise

   of 100% protection. Not only is Microsoft’s narrative contradicted by the subject ads, Microsoft



   3
     Deceptive message #1 promises protection from links that “alter[] the destination of the links to
   a malicious site” when the user clicks on them after delivery. Resp., p. 15. Deceptive message #2
   promises protection against hyperlinks that are “safe links [at the time of delivery] that are
   redirected to unsafe sites by a forwarding service after the message has been received.” Id. at p.
   17. A redirect that changes destination to take the user where it wants is the definition of cloaking.
   As Patel has testified in the context of redirecting users to the website of the URL’s choosing: “IP
   evasion employs redirection.” ECF 97-6, 132:9-19. In practice, attackers use the visitor’s IP
   address to implement cloaking, which is why “most” of Sonar’s failures to detect phishing URLs
   were due to “network evasion” (i.e. IP evasion) and why 100% of Sonar’s failures to detect links
   to malware are due to IP evasion. TocMail SMF, ¶ 13 (ECF 97); TocMail R. SMF, ¶ 88 (ECF 110).
   4
     Regardless, even if the ads do not specifically refer to cloaking (which they do), the ads are false
   because of IP cloaking (i.e. the ads do not fulfill their unambiguous promise of protection because
   of the ubiquitous use of IP cloaking/evasion). Hence, even if Microsoft’s argument is true, its ads
   are still literally false and such argument does not create a genuine issue of material fact.


                                                     8
Case 0:20-cv-60416-AMC Document 114 Entered on FLSD Docket 09/03/2021 Page 9 of 18




   itself internally acknowledges that its customers “commonly” purchase Safe Links with the

   expectation that it will block 100% of “phishing emails.” ECF 110, ¶ 21.

           Even if the subject ads did not promise 100% protection, which they do, they are still

   literally false. Microsoft argues, without any legal support, that if the ads do not promise 100%

   protection, then TocMail must prove that Safe Links does not provide any protection at all (“show

   that Safe Links never works or provides no protection at all.”). Resp., p. 11 (emphasis added).

   According to Microsoft’s position, it is not false advertising to promote a car as being designed to

   keep passengers safe from 50 mph collisions where the crash-test dummy got obliterated in 9,999

   out of 10,000 collisions at 50 mph. Microsoft’s argument is contrary to both logic and law. As

   discussed in TocMail’s Response to Microsoft’s MSJ (ECF 109), even when a promotion merely

   implies that a product was made for a specific purpose, that promotion is literally false. See e.g.,

   Novartis Consumer Health, Inc. v. Johnson & Johnson-Merck Cons. Pharms. Co., 290 F.3d 578,

   589 (3d Cir. 2002) (“‘the product name Mylanta ‘Night Time Strength’ necessarily implies a false

   message ... that it possesses a quality that is particularly efficacious for those suffering from

   heartburn at night.’”). Mylanta did not have to provide zero heartburn protection for its ad to be

   found literally false. It was literally false because it is not “particularly efficacious” for its implied

   use, just as Safe Links is not “particularly efficacious” for its promoted use, as documented all

   throughout TocMail’s summary judgment briefs and statements of fact. 5



   5
     The test of falsity is simply whether or not the product fulfills the expectation created by the ad.
   Church & Dwight Co. v. SPD Swiss Precision Diagnostics, 836 F.3d 153, 169 (2d Cir. 2016) (“If
   an advertising message means something different from what reasonable consumers would
   understand it to mean, that message can be considered false.”). This is known as the doctrine of
   falsity by necessary implication. See N. Trust Corp. v. Carl Domino, Inc., 2006 WL 8433639, *18
   FN 19 (S.D. Fla. 2006) (“A literally false ‘claim is conveyed by necessary implication when,
   considering the advertisement in its entirety, the audience would recognize the claim as readily as
   if it had been explicitly stated.’”); Green Bullion Financial Servs., LLC v. Money4Gold Holdings,



                                                       9
Case 0:20-cv-60416-AMC Document 114 Entered on FLSD Docket 09/03/2021 Page 10 of 18




   B.     The Ads Deceived or Had the Capacity to Deceive.

          As discussed in the TocMail’s MSJ on pp. 14-15, it is undisputed that consumer deception

   evidence is not necessary for literally false ads.

   C.     Microsoft’s False Messages Are Material To Purchase Decisions.

          Microsoft argues, similarly as it argued in its MSJ, that a survey or other consumer

   evidence is required to establish materiality. Resp., pp. 21-22. However, it is clear that in the

   Eleventh Circuit a survey is not required. For example, a survey was not needed to establish

   materiality in Osmose because the misrepresentation was about the inherent qualities of safety and

   efficacy, as is the case here. Osmose, Inc. v. Viance, LLC, 612 F.3d 1298, 1319 (11th Cir. 2010);

   see also N. Am. Med. Corp. v. Axiom Worldwide, Inc., 522 F.3d 1211, 1226 (11th Cir. 2008)

   (affirming finding that false statements “represent[ing] the quality of the device” “logically would

   influence” purchase decisions and satisfied the materiality element).

          Safety and efficacy are inherent qualities and characteristics of a product, and any

   misrepresentation of such is sufficient to establish materiality. Osmose, Inc. v. Viance, LLC, 612

   F.3d 1298, 1319 (11th Cir. 2010) (finding it “self-evident” that the “safety and efficacy” of the

   products at issue was material to purchase decisions in that “they misrepresent [an] “inherent

   quality or characteristic”) (emphasis added); see also Chobani, LLC v. Dannon Co., 157 F. Supp.

   3d 190, 203 n.11 (N.D.N.Y. 2016). (“Product safety is clearly an ‘inherent quality or characteristic’




   Inc., 639 F. Supp. 2d 1356, 1366 (S.D. Fla. 2009); N. Am. Med. Corp. v. Axiom, 522 F.3d 1211,
   1225 (11th Cir. 2008). Safe Links does not fulfill the expectation of safety created by its ads, and
   thus the ads are literally false.



                                                        10
Case 0:20-cv-60416-AMC Document 114 Entered on FLSD Docket 09/03/2021 Page 11 of 18




   sufficient to meet the materiality requirement.”). Here, Microsoft’s false advertisements all pertain

   directly to the security capability of Safe Links (i.e., safety of users from cyberattacks). 6

          Regardless, TocMail has submitted an abundance of evidence regarding materiality.

   TocMail SMF (ECF 97), ¶¶ 55-60. Remarkably, Microsoft admits that “consumers have asked

   about Microsoft’s evasion approaches,” yet Microsoft simply dismisses this as “immaterial.”

   Microsoft’s Resp. SMF, ¶ 57. Consumers asking about evasion, which Microsoft does not dispute,

   is not only relevant, it is the very type of consumer evidence Microsoft claims is needed to establish

   the materiality element.

          TocMail has fully established the materiality element on multiple, independent grounds.

   D.     Microsoft’s False Messages Have Injured TocMail.

          Microsoft’s Response acknowledges “the well-known point that actual damages are not

   required for TocMail to prove the final element of its Lanham Act claim.” Response, p. 24. Indeed,

   Microsoft is correct that TocMail does not need to prove a single lost sale to fully satisfy the fifth

   element – which is based on a likelihood of injury – whether past or future. See Matonis v. Care

   Holdings Grp., L.L.C., 423 F. Supp. 3d 1304, 1314 (S.D. Fla. 2019).




   6
    The cases cited by Microsoft do not support that a consumer survey is required for materiality.
   The Stiefel Lab, Inc., 535 F. App’x 774 case does not even mention the word “survey” in the entire
   opinion, let alone suggest that a survey is required for materiality. Also, the Court in JB-Weld,
   merely pointed out that the consumer survey plaintiff conducted for other purposes was not
   probative for the issue of materiality. 978 F.3d 778. It did not state that a survey is required for
   materiality. Moreover, the Court noted that JB-Weld did not identify a misrepresented inherent
   quality or characteristic because JB-Weld misunderstood the term, wrongly believing that any and
   all ingredients of a product constitute inherent characteristics. Id. at FN 11. Moreover, Belcher
   Pharmaceuticals, LLC v. Hospira, Inc., involved a product availability report, not an actual
   advertisement. 419 F. Supp.3d 1292, 1297 (M.D. Fla. 2020). The plaintiff merely conclusively
   declared that the subject report had a material effect on purchase decisions. Id. That case did not
   concern ads that misrepresented an inherent quality or characteristic of the product and did not
   even discuss whether the ads could constitute an inherent quality or characteristic. Id. Thus, that
   case is not even remotely comparable to the case here.


                                                     11
Case 0:20-cv-60416-AMC Document 114 Entered on FLSD Docket 09/03/2021 Page 12 of 18




          Microsoft’s argument that TocMail cannot show a likelihood of injury is self-contradictory.

   On one hand Microsoft acknowledges that “TocMail has had over 33,000 visitors to its website,”

   while on the other hand Microsoft argues that it is not likely a single customer would have withheld

   trade from TocMail because it “is highly unlikely” any “consumer[s] would be aware of TocMail’s

   existence.” Resp., pp. 24-25, 27. Microsoft’s argument fails by its own admission.

          Microsoft’s argument that TocMail cannot establish injury due to lack of sales is backwards

   because TocMail’s lack of sales demonstrates injury. See Obesity Research Institute, LLC v. Fiber

   Research Int’l., LLC, 310 F. Supp. 3d 1089, 1116-17 (S.D. Cal. 2018) (“[A] lack of sales is

   consistent with FRI’s alleged economic injury that it was shut out of the glucomannan supplement

   market because of ORI’s false advertisements.”). It is also backwards for Microsoft to argue that

   TocMail cannot establish the injury element due to a lack of sales in the current marketplace. The

   injury element considers whether it is likely that TocMail would have made at least one additional

   sale within the market that would have existed had Microsoft’s false advertising not occurred – a

   market in which no company already believes it has cloud-based protection against IP evasion. In

   such a market, given that TocMail solved the most-common attack used against cloud-based

   scanners, clearly it is likely that at least one company would purchase TocMail’s solution. In the

   current market, companies who believe that Microsoft is providing them the same protection

   unsurprisingly choose to stay with one of the largest tech companies in the world rather than adding

   a product from a no-name start-up, all to the direct injury of the startup.

          TocMail has put forth additional independent evidence of injury, including the fact that

   only TocMail and Microsoft promote their cloud-based time-of-click services as effective

   protection against cloaking/evasion. TocMail SMF, ¶ 43. While Microsoft argues that there are

   other time-of-click providers in the marketplace, Microsoft has not (and cannot) identify any other




                                                    12
Case 0:20-cv-60416-AMC Document 114 Entered on FLSD Docket 09/03/2021 Page 13 of 18




   company promoting its cloud-based, time-of-click service as protection against cloaking. Resp.,

   p. 26. Microsoft attempts to place the burden on TocMail to prove a negative (i.e. prove that no

   such competitive ads exist). Id. Of course, TocMail cannot present evidence of ads that do not

   exist. No such competitive ads exist – that is the point. TocMail’s evidence shows that both

   TocMail and Microsoft promote protection against cloaking.           Thus, TocMail has met its

   evidentiary burden. If evidence exists of other competitors promoting such protection, Microsoft

   could have pointed to them but did not do so (and cannot do so because none exist). Hence, there

   is no genuine issue of fact that TocMail and Microsoft are the only two competitors that promote

   such protection, resulting in the very type of two-player, niche market that courts have recognized

   as creating inherent injury. See Merck Eprova AG v. Gnosis S.P.A., 760 F.3d 247, 260-61 (2d Cir.

   2014) (“Because its only competitor for such a pure product at the time was [plaintiff], it follows

   that [plaintiff] was damaged by [defendant’s] false advertising . . . [and] in the context of a two-

   player market, . . . the district court’s utilization of a presumption of injury carries no risk of

   speculative injury to [plaintiff].”); Insurent Agency Corp. v. Hanover Ins. Co., 16 Civ. 3076 (LGS)

   (S.D.N.Y. Aug. 20, 2018). 7

          Microsoft has not provided any evidence disputing TocMail as the sole provider, but rather

   argues that Microsoft does not promote protection against cloaking because the ads do not use the

   word “cloaking.” Resp., p. 7. As discussed above, that argument is a red herring and fails.



   7
     Microsoft argues that TocMail is not even a competitor because Safe Links is part of the ATP
   product, and TocMail supposedly only sells protection against IP Cloaking. Response, p. 26. First,
   there are organizations that purchase ATP solely for Safe Links. ECF No. 110, ¶ 92. Second, while
   TocMail blocks IP cloaking with 100% efficacy, “TocMail does indeed block other types of
   malicious links.” Id. at ¶ 27. TocMail and Microsoft directly compete. Not to mention that the
   Supreme Court in Lexmark found that being a competitor is not required for standing, but rather
   the standard is whether the false message “causes [consumers] to withhold trade from the
   plaintiff.” Lexmark Int'l, Inc. v. Static Control Components, Inc., 572 U.S. 118, 133 (2014). Hence,
   the competitor argument is nothing more than another false red herring.


                                                   13
Case 0:20-cv-60416-AMC Document 114 Entered on FLSD Docket 09/03/2021 Page 14 of 18




   Microsoft also attempts to distinguish TocMail’s cases, including De Simone, but misses the point.

   The court in De Simone did not state that the plaintiff had to have a sales monopoly. De Simone

   v. VSL Pharm., Inc., 395 F. Supp. 3d 617, 631 (D. Md. 2019). Rather, the court found that, when

   the defendant falsely advertises to offer a product that only the plaintiff offers, there is direct path

   to proximate causation because, presumably consumers seeking such a product would have gone

   to plaintiff but for the defendant’s false advertising – the plaintiff is the only other option. Id. This

   is a logical presumption. It is not about the amount of sales by the plaintiff as Microsoft argues,

   but rather that the plaintiff is the only party that offers that product for consumers to choose. Here,

   TocMail is the only party that offers time-of-click, cloud-based protection against cloaking. Thus,

   Microsoft’s false advertising that it offers such protection creates a direct path to proximate

   causation because presumably consumers (or at least likely that one consumer) would have sought

   that protection from TocMail but for Microsoft’s false advertising – TocMail was the only option

   for consumers.

           Bosch is one concrete example. Upon purchasing ATP, Bosch asked if it needed to

   “implement additional [third-party] email security controls” during its “cut over to ATP”

   specifically in regards to IP evasion (i.e., Bosch asked: “Why is an IP-address range used which is

   easily attributable to Microsoft?”). ECF No. 97-18 at 118747 - 118749. Microsoft seeks to deflect

   from Bosch’s questions regarding the cut over by stating “Microsoft had already secured the

   client’s account.” Microsoft Resp. SMF ¶ 28. Yet, Amar Patel testified that Bosch “completed their

   cutover” “after we went through this process” of addressing Bosch’s “key questions” because “we

   did address this customer’s concerns, and -- successfully.” TocMail Reply Facts, ¶ 25. Thus,

   Bosch only “completed their cutover” because of Microsoft’s deception.




                                                      14
Case 0:20-cv-60416-AMC Document 114 Entered on FLSD Docket 09/03/2021 Page 15 of 18




           Microsoft successfully assuaged Bosch’s concern in June 2020 by promising: “We monitor

   network evasion ... to ensure effectiveness.” ECF No. 97-18 at 118749. Incredibly, a couple weeks

   prior to this meeting, the Sonar team internally disseminated a report documenting that Sonar is

   missing “numerous” phishing pages because redirects that use “Network level evasion (Ex:

   Evading Microsoft IPs ...)” are a “prominent gap” in “IP anonymization.” ECF No. 97-53 at 44029.

   Importantly, the Sonar team was looking outside of Safe Links to address this “prominent gap”

   (i.e. no potential fix for Safe Links was even in sight). Id. Hence, Microsoft deliberately deceived

   Bosch regarding its need for a third-party IP evasion solution to add to its ATP purchase, all to the

   injury of the only such provider – TocMail.

           Finally, Microsoft repeatedly argues that its advertisements prior to TocMail’s existence

   are somehow irrelevant to this case. Resp., pp. 27-28. Not even considering the fact that such

   argument is baseless because the ads continued well past TocMail’s entry into the market and even

   to the present day, the fact that Microsoft’s false advertising started prior to TocMail’s existence

   makes them much more injurious, not less. Microsoft’s ads prevented TocMail from reaping all

   the benefits of being the first to promote a time-of-click, cloud based solution to cloaking. That is

   indisputable injury in and of itself, independent of all other injury grounds. Microsoft used false

   advertising to pull millions of consumers out of the market before TocMail even opened its doors.

   In this situation, injury is not just likely — it is inevitable.

           Microsoft relies heavily and repeatedly throughout its Response and Response SMF on the

   Natural Answers, Inc. v. SmithKline Beecham Corp., 529 F.3d 1325 (11th Cir. 2008) case to

   suggest that any evidence of false advertising prior to TocMail’s entry into the market is irrelevant.

   However, the court in Natural Answers analyzed whether the plaintiff had standing to bring a false

   advertising claim under the old prudential standing test. Id. at 1331-32. The prudential standing




                                                       15
Case 0:20-cv-60416-AMC Document 114 Entered on FLSD Docket 09/03/2021 Page 16 of 18




   test was abrogated by the Supreme Court in Lexmark International, Inc. v. Static Control

   Components, Inc., 572 U.S. 118 (2014) and, thus, the entire holding in Natural Answers regarding

   injury, which is what Microsoft relies on, is not even good law. See also Newton v. Duke Energy

   Fla., LLC, 895 F.3d 1270, 1274 n.6 (11th Cir. 2018). All arguments made by Microsoft relying on

   Natural Answers should be rejected outright.

          Regardless, the facts in Natural Answers are opposite to the facts here anyway. In Natural

   Answers, the plaintiff entered the market first, not the defendant as is the case here. Significantly,

   the plaintiff had also already exited the market, with no ability to reenter, prior to the false

   advertising. Id. at 1327. Thus, logically, the defendant’s advertising could not cause plaintiff

   damage because the plaintiff was never going to be selling its product concurrently with

   defendant’s sale of its product, as the court noted that the products were “never marketed or sold

   contemporaneously.” Id. at 1328. That is the mirror opposite of here, where TocMail started

   selling its product after Microsoft already pulled consumers from the market, and while all the ads

   continued to run along with new ones created, and where TocMail and Microsoft concurrently

   offer their products for sale as well. There is no applicability here. 8

                                         III.    CONCLUSION

          TocMail’s MSJ relies on Microsoft’s own materials, whereas Microsoft’s Response relies

   on self-serving narrative that is directly contradicted by its own record. TocMail respectfully

   requests that the Court grant its MSJ and deny Microsoft’s MSJ.




   8
    Microsoft also cites CareerFairs.com, which also applied prudential standing and thus is not
   good law; not to mention that the case involved nothing more than a business idea, not a product
   on the market. 838 F. Supp. 2d 1316, 1321-23 (S.D. Fla. 2011).


                                                     16
Case 0:20-cv-60416-AMC Document 114 Entered on FLSD Docket 09/03/2021 Page 17 of 18




   Dated: September 3, 2021                       Respectfully submitted,

                                                  By: /s/Joshua D. Martin
                                                  Joshua D. Martin
                                                  Florida Bar No. 028100
                                                  Email: josh.martin@johnsonmartinlaw.com
                                                  JOHNSON & MARTIN, P.A.
                                                  500 W. Cypress Creek Rd.
                                                  Suite 430
                                                  Fort Lauderdale, Florida 33309
                                                  Telephone: (954) 790-6699
                                                  Facsimile: (954) 206-0017
                                                  Attorneys for Plaintiff, TocMail Inc.




                                    CERTIFICATE OF SERVICE


          I HEREBY CERTIFY that on this 3rd day of September, 2021, I electronically filed the

   foregoing document with the Clerk of Court using CM/ECF. I also certify that the foregoing

   document is being served this day on all counsel of record identified on the below Service List in

   the manner specified, either via transmission of Notices of Electronic Filing generated by CM/ECF

   or in some other authorized manner for those counsel or parties who are not authorized to receive

   electronically Notices of Electronic Filing.


                                         By:      /s/ Joshua D. Martin
                                                  Joshua D. Martin




                                                    17
Case 0:20-cv-60416-AMC Document 114 Entered on FLSD Docket 09/03/2021 Page 18 of 18




                                         SERVICE LIST
                          TOCMAIL INC. v. MICROSOFT CORPORATION
                                  20-60416-CIV- CANNON/HUNT
   Joshua D. Martin                             Francisco O. Sanchez
   E-Mail: josh.martin@johnsonmartinlaw.com     E-Mail: sanchezo@gtlaw.com
   JOHNSON & MARTIN, P.A.                               orizondol@gtlaw.com
   500 W. Cypress Creek Rd.                     Evelyn A. Cobos
   Suite 430                                    E-Mail: cobose@gtlaw.com
   Fort Lauderdale, Florida 33309                       MiaLitDock@gtlaw.com
   Telephone: (954) 790-6699                    GREENBERG TRAURIG, P.A.
   Facsimile: (954) 206-0017                    333 S.E. 2nd Avenue, Suite 4400
                                                Miami, Florida 33131
                                                Telephone: (305) 579-0500
                                                Facsimile: (305) 579-0717

                                                Mary-Olga Lovett (admitted pro hac vice)
                                                E-Mail: lovettm@gtlaw.com
                                                Rene Trevino (admitted pro hac vice)
                                                E-Mail: trevinor@gtlaw.com
                                                GREENBERG TRAURIG LLC
                                                1000 Louisiana Street, Suite 1700
                                                Houston, Texas 77002
                                                Telephone: (713) 374-3541
                                                Facsimile: (713) 374-3505




                                               18
